DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “picture processor” and a “signal transmission unit” of at least Claim 1; a “human eye detector” and an “image processor” of at least Claim 17; a “slit grating” of at least Claim 19; a “plurality of lenticular lenses” of at least Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (U.S. PG Pub 2014/0184669).

Regarding Claim 1, Oh et al. teach a combined display panel (Figure 1, Element 120.  Paragraph 33) comprising N sub-displays (Figure 1, Element 110.  Paragraph 32) which are overlapped, wherein N is a positive integer greater than or equal to 2 (Paragraph 39); 
wherein each sub-display (Figure 1, Element 110.  Paragraph 32) comprises a plurality of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74), projections of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) of any two sub-displays (Figure 1, Element 110.  Paragraph 32) on a light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) overlap, a plurality of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) correspondingly disposed in a same group 
wherein each sub-display (Figure 1, Element 110.  Paragraph 32) unit of each display unit (Figure 5, Elements 510 and 560.  Paragraph 74) comprises a pixel region (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) and a transparent region (Figure 5, Elements 550 and 590.  Paragraph 74), projections of pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) of the of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) completely covers the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the display unit (Figure 5, Elements 510 and 560.  Paragraph 74); 
wherein the combined display panel (Figure 1, Element 120.  Paragraph 33) further comprises a picture processor (Figure 2, Element 220.  Paragraphs 52 - 57) and a signal transmission unit (Figure 2, Element not shown, but is the unit that produces the lines connecting Elements 210 and 220.  Paragraph 52); 
wherein the picture processor (Figure 2, Element 220.  Paragraphs 52 - 57) divides a picture to be displayed into N bit planes (Paragraph 39) according to display content to ensure display objects having a same field depth are displayed on a same sub-display (Figure 1, Element 110.  Paragraph 32); 
wherein the signal transmission unit (Figure 2, Element not shown, but is the unit that produces the lines connecting Elements 210 and 220.  Paragraph 52) comprises N sub-transmission units (Figure 2, Element not shown, but is the sub-unit that produces each the lines connecting Elements 210 and 220.  Paragraph 52) which are in one-to-

Regarding Claim 2, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein projections of the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) of each sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) separates from each other (Seen in Figure 3).

Regarding Claim 3, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 2 (See Above), wherein an area of each of the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) is equal to 1/N of an area (Seen in Figure 3) of the sub-display (Figure 1, Element 110.  Paragraph 32) unit, and regions outside the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) are transparent regions (Figure 5, Elements 550 and 590.  Paragraph 74).

Regarding Claim 4, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein the N sub-displays (Figure 1, Element 110.  Paragraph 32) have same area, shape and thickness (Seen in Figures 1 – 3), projections of the N sub-displays (Figure 1, Element 110.  Paragraph 32) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) completely overlap (Seen in Figures 1 – 3).

Regarding Claim 5, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 4 (See Above), wherein a distance between adjacent two sub-displays (Figure 1, Element 110.  Paragraph 32) is equal (Seen in Figures 1 – 2).

Regarding Claim 6, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 1 (See Above), wherein each pixel region (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) comprises at least one red pixel (Figure 5, Elements 520 and 570.  Paragraph 74), at least one green pixel (Figure 5, Elements 530 and 575.  Paragraph 74), and at least one blue pixel (Figure 5, Elements 540 and 580.  Paragraph 74).

Regarding Claim 7, Oh et al. teach a combined display panel (Figure 1, Element 120.  Paragraph 33) comprising N sub-displays (Figure 1, Element 110.  Paragraph 32) 
wherein each sub-display (Figure 1, Element 110.  Paragraph 32) comprises a plurality of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74), projections of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) of any two sub-displays (Figure 1, Element 110.  Paragraph 32) on a light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) overlap, a plurality of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) correspondingly disposed in a same group constitute a display unit (Figure 5, Elements 510 and 560.  Paragraph 74) of the combined display panel (Figure 1, Element 120.  Paragraph 33); 
wherein each sub-display (Figure 1, Element 110.  Paragraph 32) unit of each display unit (Figure 5, Elements 510 and 560.  Paragraph 74) comprises a pixel region (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) and a transparent region (Figure 5, Elements 550 and 590.  Paragraph 74), projections of pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) of the of sub-display units (Figure 5, Elements 510 and 560.  Paragraph 74) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) completely covers the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the display unit (Figure 5, Elements 510 and 560.  Paragraph 74).

Regarding Claim 8, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above), wherein projections of 

Regarding Claim 9, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 8 (See Above), wherein an area of each of the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) is equal to 1/N of an area (Seen in Figure 3) of the sub-display (Figure 1, Element 110.  Paragraph 32) unit, and regions outside the pixel regions (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) are transparent regions (Figure 5, Elements 550 and 590.  Paragraph 74).

Regarding Claim 10, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above), wherein the N sub-displays (Figure 1, Element 110.  Paragraph 32) have same area, shape and thickness (Seen in Figures 1 – 3), projections of the N sub-displays (Figure 1, Element 110.  Paragraph 32) on the light-emitting surface (Figure 3, Element 370.  Paragraph 62) of the combined display panel (Figure 1, Element 120.  Paragraph 33) completely overlap (Seen in Figures 1 – 3).

Regarding Claim 11, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 10 (See Above), wherein a distance 

Regarding Claim 12, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above), wherein each pixel region (Figure 5, Elements 520 - 540 and 570 - 580.  Paragraph 75) comprises at least one red pixel (Figure 5, Elements 520 and 570.  Paragraph 74), at least one green pixel (Figure 5, Elements 530 and 575.  Paragraph 74), and at least one blue pixel (Figure 5, Elements 540 and 580.  Paragraph 74).

Regarding Claim 13, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above), wherein the combined display panel (Figure 1, Element 120.  Paragraph 33) further comprises a picture processor (Figure 2, Element 220.  Paragraphs 52 - 57) and a signal transmission unit (Figure 2, Element not shown, but is the unit that produces the lines connecting Elements 210 and 220.  Paragraph 52); 
wherein the picture processor (Figure 2, Element 220.  Paragraphs 52 - 57) divides a picture to be displayed into N bit planes (Paragraph 39) according to display content to ensure display objects having a same field depth are displayed on a same sub-display (Figure 1, Element 110.  Paragraph 32); 
wherein the signal transmission unit (Figure 2, Element not shown, but is the unit that produces the lines connecting Elements 210 and 220.  Paragraph 52) comprises N sub-transmission units (Figure 2, Element not shown, but is the sub-unit that produces 

Regarding Claim 15, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above), wherein the number N of the sub-displays (Figure 1, Element 110.  Paragraph 32) is two (Seen in Figure 3).

Regarding Claim 16, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above), wherein the number N of the sub-displays (Figure 1, Element 110.  Paragraph 32) is four (Seen in Figure 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Schowengerdt (U.S. PG Pub 2015/0205126).

Regarding Claim 14, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 13 (See Above).  Oh et al. is silent with regards to wherein a distance between an object in a picture and the light-emitting surface of the combined display panel is proportional to a field depth of the object.
Schowengerdt teaches wherein a distance between an object in a picture and the light-emitting surface of the combined display panel is proportional to a field depth of the object (Paragraphs 94 – 97).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. with the depth layers of Schowengerdt.  The motivation to modify the teachings of Oh et al. with the teachings of Schowengerdt is to provide a display that is capable of high dynamic range driving, as taught by Schowengerdt (Paragraph 98).


Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Lo et al. (U.S. PG Pub 2016/0260258).

Regarding Claim 17, Oh et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 7 (See Above).  Oh et al. is silent with regards to wherein the combined display panel further comprises a human eye detector and an image processor; the human eye detector is configured to acquire positions of a left eye and a right eye of a user; the image processor is configured to divide a display screen of the combined display panel into two groups according to the positions of the left eye and the right eye of the user, and input into the left eye and the right eye of the user respectively.
Lo et al. teach wherein the combined display panel further comprises a human eye detector (Figure 9, Element 920.  Paragraph 96) and an image processor (Figure 9, Element 930.  Paragraph 97); 
the human eye detector (Figure 9, Element 920.  Paragraph 96) is configured to acquire positions of (Paragraph 96) a left eye and a right eye of a user (Seen in Figure 9); 
the image processor (Figure 9, Element 930.  Paragraph 97) is configured to divide a display screen of the combined display panel into two groups (Paragraph 98) according to the positions of the left eye and the right eye of the user (Seen in Figure 9), and input into (Paragraph 98) the left eye and the right eye of the user (Seen in Figure 9) respectively.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. with the depth layers of Lo et al.  The motivation to modify the teachings of Oh et al. with the teachings of Lo et al. is to provide a display that is capable optimizing the functionality of the display and comfort of the user viewing the display, as taught by Lo et al. (Paragraph 3).

Regarding Claim 18, Oh et al. in view of Lo et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 17 (See Above).  Oh et al. is silent with regards to wherein the human eye detector is a plurality of cameras uniformly distributed on the combined display panel and an information processor corresponding to the plurality of cameras.
Lo et al. teach wherein the human eye detector (Figure 9, Element 920.  Paragraph 96) is a plurality of cameras (Figure 9, Element 920.  Paragraph 96) uniformly distributed (Seen in Figure 9) on the combined display panel and an information processor (Figure 9, Element 930.  Paragraph 97) corresponding to the plurality of cameras (Figure 9, Element 920.  Paragraph 96).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. with the depth layers of Lo et al.  The motivation to modify the teachings of Oh et al. with the teachings of Lo et al. is to provide a display that is capable optimizing the functionality of the display and comfort of the user viewing the display, as taught by Lo et al. (Paragraph 3).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Lo et al. (U.S. PG Pub 2016/0260258) in view of Chen (U.S. PG Pub 2014/0376074).

Regarding Claim 19, Oh et al. in view of Lo et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 17 (See Above).  Oh et al. teaches the display being combined display panel (Figure 1, Element 120.  Paragraph 33).
Oh et al. is silent with regards to wherein the image processor is a slit grating covering the light-emitting surface of the display panel.
Chen teaches wherein the image processor is a slit grating (Figure 2, Element 12.  Paragraph 25) covering the light-emitting surface of the display panel (Figure 2, Element 11.  Paragraph 13).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. and the depth layers of Lo et al. with the parallax barrier of Chen.  The motivation to modify the teachings of Oh et al. and Lo et al. with the teachings of Chen is to increase the stereoscopic effect in the display device, as taught by Chen (Paragraph 25).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. PG Pub 2014/0184669) in view of Lo et al. (U.S. PG Pub 2016/0260258) in view of Koyama (PG Pub 2012/0154696).

Regarding Claim 20, Oh et al. in view of Lo et al. teach the combined display panel (Figure 1, Element 120.  Paragraph 33) according to claim 17 (See Above).  Oh et al. teaches the display being combined display panel (Figure 1, Element 120.  Paragraph 33).
Oh et al. is silent with regards to wherein the image processor is a plurality of lenticular lenses covering the light-emitting surface of the display panel.
Koyama teach wherein the image processor is a plurality of lenticular lenses (Figure 6, Element 130.  Paragraph 104) covering the light-emitting surface of the display panel (Figure 6, Element 101.  Paragraph 102).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the multilayer display of Oh et al. and the depth layers of Lo et al. with the lenticular lens of Koyama.  The motivation to modify the teachings of Oh et al. and Lo et al. with the teachings of Koyama is to provide a display device with low power consumption, high definition images and no color breakup, as taught by Koyama (Paragraph 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He (U.S. PG Pub 2019/0206897) discloses a layered display device similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625